          Case 1:21-cv-03858-VM Document 36 Filed 06/29/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

_________________________________________X
ROSENFIELD & COMPANY, PLLC,               :
                                          :
              Plaintiff,                  :
                                          :
vs.                                       :                  CASE NO. 1:21-cv-03858-VM
                                          :
TRACHTENBERG, RODES &                     :
FRIEDBERG LLP, STAR AUTO SALES OF :                          PLAINTIFF’S RULE 7.1
BAYSIDE, INC. (d/b/a STAR TOYOTA OF       :                  CORPORATE DISCLOSURE
BAYSIDE), STAR AUTO SALES OF              :                  STATEMENT
QUEENS, LLC (d/b/a STAR SUBARU),          :
STAR HYUNDAI LLC (d/b/a STAR              :
HYUNDAI), STAR NISSAN, INC. (d/b/a STAR :
NISSAN), METRO CHRYSLER PLYMOUTH :
INC. (d/b/a STAR CHRYSLER JEEP DODGE), :
STAR AUTO SALES OF QUEENS COUNTY :
LLC (d/b/a STAR FIAT), and STAR AUTO      :
SALES OF QUEENS VILLAGE LLC (d/b/a        :
STAR MITSUBISHI),                         :
                                          :
              Defendants.                 :
_________________________________________X

       Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local General Rule 1.9] and to

enable District Judges and Magistrate Judges of the Court to evaluate possible disqualification or

recusal, the undersigned counsel for Plaintiff, ROSENFIELD & COMPANY, PLLC, a private

non-governmental party, certifies that the following are corporate parents, affiliates and/or

subsidiaries of said party, which are publicly held:

                                       NOT APPLICABLE.



       Respectfully submitted this 29th day of June, 2021,

                                              Jason Zimmerman
                                              Jason A. Zimmerman
                                              New York Bar No. 4910337
          Case 1:21-cv-03858-VM Document 36 Filed 06/29/21 Page 2 of 2




                                             Primary Email Address:
                                             jason.zimmerman@gray-robinson.com
                                             Secondary Email Address:
                                             cindi.garner@gray-robinson.com
                                             downs.litigation@gray-robinson.com
                                             Brock Magruder (admitted pro hac vice)
                                             Florida Bar No. 112614
                                             Primary Email Address:
                                             brock.magruder@gray-robinson.com
                                             Secondary Email Address:
                                             cindi.garner@gray-robinson.com
                                             GRAY|ROBINSON, P.A.
                                             301 East Pine Street, Suite 1400 (32801)
                                             Post Office Box 3068
                                             Orlando, Florida 32802
                                             Telephone: (407) 843-8880
                                             Facsimile: (407) 244-5690

                                             Attorneys for Plaintiff, Rosenfield & Co.


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 29, 2021, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system, which sends electronic notice to all counsel of record.

                                             Jason Zimmerman
                                             Jason A. Zimmerman
                                             New York Bar No. 4910337
